Title: From Elizabeth Smith Shaw Peabody to Abigail Smith Adams, 24 September 1814
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail Smith



My Dear Sister,
Atkinson Sep. 24th 1814—

Your very interesting Letter of last week in which you mention the departure of your dear Caroline, with so much affectionate regret, is a pleasing evidence of her intrinsick worth.—I hope she has comfortably reached her Home, & is seated by her worthy Partner in their own Mansion, kindly welcomed to the arms of a fond Mother, where she may safely repose without fear of molestation, or dread of an hostile Foe, & rapacious Plunderer—
Mr Peabody has been concerned for his Son, at Buckstown, to day he has received a long letter from him, giving a particular account as he could collect, of the conduct, & movments of the british naval, & land Forces—by which he, as well as others, have lost their property, I am thankful not quite their all—But the tender mercies of a victorious conquering Enemy, are indeed cruelty—
The shameful ravages made at Bangor, & Castine, must be an everlasting Blot upon the character of the british Officers—who did not prevent their wanton Destruction Poor Mr Combs Servants they beat unmercifully because, I suppose they hesitated obeying the Orders of their new Lords—Capt. Peabody was one of the commitee to go to Castine, to know what the Designs & feelings of the Commanding Officers were towards the Buckstown—He found they had just sent on there for provision to be made for the reception, & accommodation of their General Officers, &c—They tarried one Day & night, & returned—much pleased with penobscot river, & the very pleasant villages—They were so polite as to take only two merino Bucks, from Six, & destroyed but one of his small vessels!!!—But he says, no one that did not see, can conceive of the alarm & agitation into which  all were thrown—“Some of our Officers, & soldiers were cowards, & scroundels,”—just as they were at Washington—
We all feel more, than it is proper for us to express—& I am sorry I have written a word of this unpleasant Subject—for It is hard knowing where to stop, for out of the abundance of the heart, the mouth will speak”—
I hope Mrs Greenleaf has heard from her Brother, I pity the dear Lads, who I know must both be extremely anxious for their family, & fathers property, which I  fear is greatly impaired by the ravages of the Enemy—I was glad to hear from William Cranch, that he had obtained the desired Object, of being receivd a member of Cambridge University—I think he will a respectable member of Society—& so will Richard—but not eminent in the classicks—
Sep. 27th. I thank you my dear Sister, for your kind invitation, & if nothing prevents I hope to see you at Quincy some time next week—Mr Peabody would be glad to visit you, but he is so infirm in his Limbs that I believe Abby will stay at home, & take care of the family with him—I do not love to go without her because she is my Ears—I hate to ask any one to repeat—but I dare not repine, for I have many mercies— / are bestowed upon your affectionate Sister 

E— PeabodyI would write more, but the Stage is come
Please to convey the enclosed
our vacation commenced this week—I have had enough to do, to get all the Boarders away whole, & clean—